          Case 2:21-cv-04815-JS-AYS Document 1 Filed 08/26/21 Page 1 of 33 PageID #: 1
                                                                                                                          PILED
                                                                                                                      fN CLERK'S OFFlCE
                                                                                                                U.S. DISTRICT COURT E.tl.N.Y.

                                                                                                                                                   *
Pro Se 15 (Rev. 12/16) Complaint for Violation of Civil Rights (Non-Prisoner)

                                                                        AU& 2.6 lffl.
                                        UNITED STATES DISTRI~T COUI\t)NG tSLANDOFFICE
                                                                                                                *
                                                                            for the

                                                             Eastern District ofNew York

                                                                  Long Island Division

                                                                                             CV-21-4815
                                                                                      Case No.
                                                                                )                     (to be filled in by the Clerk ·s Office)
                          Robert Wilson                                         )
                                                                                )
                             Plaintiff(s)
(Write the full name ofeach plaintiffwho is filing this complaint.              )
If the names ofall the plaintiffs cannot fit in the space above.                )     Jury Trial: (check one)       [gt Yes    D No
please write "see attached" in the space and attach an additional               )
page with the full list ofnames.)                                               )
                                  -v-                                           )                                           SEYBER'I;J.
                                                                                )
                                                                                )
                                                                                )
                                                                                )
                           See Attached                                         )                                         SHIELDS, M.J.
                            Defendant(s)                                        )
(Write the full name ofeach defendant who is being sued Ifthe                   )
names ofall the defendants cannot fit in the space above. please
write "see attached" in the space and attach an additional page
with the full list ofnames. Do not include addresses here.)



                                  COMPLAINT FOR VIOLATION OF CIVIL RIGHTS
                                            (Non-Prisoner Complaint)


                                                                         NOTICE

    Federal Rules of Civil Procedure 5.2 addresses the privacy and security concerns resulting from public access to
    electronic court files. Under this rule, papers filed with the court should not contain: an individual's full social
    security number or full birth date; the full name of a person known to be a minor; or a complete financial account
    number. A filing may include only: the last four digits of a social security number; the year of an individual's
    birth; a minor's initials; and the last four digits of a financial account number.

    Except as noted in this form, plaintiff need not send exhibits, affidavits, grievance or witness statements, or any
    other materials to the Clerk's Office with this complaint.

    In order for your complaint to be filed, it must be accompanied by the filing fee or an application to proceed in
    fonna pauperis.




                                                                                                                                                 Page I of 7
          Case 2:21-cv-04815-JS-AYS Document 1 Filed 08/26/21 Page 2 of 33 PageID #: 2


Pro Se IS (Rev. 12/16) Complaint for Violation of Civil Rights (Non-Prisoner)




I.        The Parties to This Complaint

          A.         The Plaintiff(s)

                     Provide the information below for each plaintiff named in the complaint. Attach additional pages if
                     needed.
                           Name                                         Robert Wilson
                           Address                                      77 Mastro Road
                                                                        Calverton                      NY                  11933
                                                                                    Citv               State              Zip Code
                           County                                        Suffolk
                           Telephone Number                             631-871-4945
                           E-Mail Address                               raw l 292@optonline.net

          B.         The Defendant(s)

                     Provide the information below for each defendant named in the complaint, whether the defendant is an
                     individual, a government agency, an organization, or a corporation. For an individual defendant,
                     include the person's job or title (if known) and check whether you are bringing this complaint against
                     them in their individual capacity or official capacity, or both. Attach additional pages if needed.

                     Defendant No. I
                           Name                                         Andrew M. Cuomo
                           Job or Title (if known)                      Govemer
                           Address                                      C/O NYS Attorney General 300 Motor PKWY Ste 210
                                                                        HauppauJ?;e                    NY                  11788
                                                                                    Citv               State              Zip Code
                           County                                       Suffolk
                           Telephone Number                             631-231-2401
                           E-Mail Address (if known)                    NYAG.pressoffice@ag.ny.gov
                                                                        D Individual capacity     IZI Official capacity

                     Defendant No. 2
                           Name                                         Steven Bellone
                           Job or Title (if known)                      County Executive
                           Address                                      C/O The Suffolk County Attorney 100 Veterans Memorial
                                                                        Hauppau~e                      NY                  I 7788
                                                                                    Citv              State               Zip Code
                           County                                       Suffolk
                           Telephone Number                             631-853-4000



                                                                                                                                    Page2 of 7
         Case 2:21-cv-04815-JS-AYS Document 1 Filed 08/26/21 Page 3 of 33 PageID #: 3


Pro Se 15 (Rev. 12/16) Complaint for Violation of Civil Rights (Non-Prisoner)


                            E-Mail Address (if known)

                                                                         D Individual capacity         ~ Official capacity


                     Defendant No. 3
                            Name                                        Timothy D. Sini
                            Job or Title (if known)                     District Attorney
                            Address                                     C/O Suffolk County Attorney 100 Veterans Memorial Hi~way
                                                                        Hauppau~e                            NY                      11788
                                                                                   Citv                      State                  Zip Code
                            County                                      Suffolk
                            Telephone Number                            631-853-4000
                            E-Mail Address (if known)
                                                                         D Individual capacity         ~ Official capacity


                     Defendant No. 4
                            Name                                        Dr. Errol D. Toulon., Jr.
                            Job or Title (if known)                     Suffolk County Sheriff
                            Address                                     C/O Suffolk County Attorney 100 Veterans Memorial Highway
                                                                        Hauppau~e                            NY                      11788
                                                                                   Citv                      State                 Zip Code
                            County                                      Suffolk
                            Telephone Number                            631-853-4000
                            E-Mail Address (if known)
                                                                        D Individual capacity          ~ Official capacity

II.       Basis for Jurisdiction

          Under 42 U .S.C. § 1983, you may sue state or local officials for the "deprivation of any rights, privileges, or
          immunities secured by the Constitution and [federal laws]." Under Bivens v. Six Unknown Named Agents of
          Federal Bureau ofNarcotics, 403 U.S. 388 (1971), you may sue federal officials for the violation of certain
          constitutional rights.

          A.         Are you bringing suit against (check all that apply):
                      !XI   Federal officials (a Bivens claim)
                      ~ State or local officials ( a § 1983 claim)

          B.         Section 1983 allows claims alleging the "deprivation of any rights, privileges, or immunities secured by
                     the Constitution and [federal laws]." 42 U.S.C. § 1983. If you are suing under section 1983, what
                     federal constitutional or statutory right(s) do you claim is/are being violated by state or local officials?
                      X Defendents Voilated Article 1, Section 10 The 4th , 5th, 6th..14th Due Porcess Clause, EquaJ Protection Clause & State Action
                     Clause Amendments




                                                                                                                                             Page3   of 7
          Case 2:21-cv-04815-JS-AYS Document 1 Filed 08/26/21 Page 4 of 33 PageID #: 4


Pro Se I 5 (Rev. 12/16) Complaint for Violation of Civil Rights (Non-Prisoner)



          C.         Plaintiffs suing under Bivens may only recover for the violation of certain constitutional rights. If you
                     are suing under Bivens, what constitutional right(s) do you claim is/are being violated by federal
                     officials?
                      X4th, 5th, 6th 14th Amendments of the Constitution




          D.         Section 1983 allows defendants to be found liable only when they have acted "under color of any
                     statute, ordinance, regulation, custom, or usage, of any State or Territory or the District of Columbia."
                     42 U.S.C. § 1983. If you are suing under section 1983, explain how each defendant acted under color
                     of state or local law. If you are suing under Bivens, explain how each defendant acted under color of
                     federal law. Attach additional pages if needed.
                      X See Attached




Ill.     Statement of Claim

         State as briefly as possible the facts of your case. Describe how each defendant was personally involved in the
         alleged wrongful action, along with the dates and locations of all relevant events. You may wish to include
         further details such as the names of other persons involved in the events giving rise to your claims. Do not cite
         any cases or statutes. If more than one claim is asserted, number each claim and write a short and plain
         statement of each claim in a separate paragraph. Attach additional pages if needed.


         A.           Where did the events giving rise to your claim(s) occur?
                      Calverton New York




         B.          What date and approximate time did the events giving rise to your claim(s) occur?
                      Started on the pt ofFebuary 2018 and continue to the Present




         C.          What are the facts underlying your claim(s)? (For example: What happened to you? Who did what?
                     Was anyone else involved? Who else saw what happened?)




                                                                                                                       Page4of 7
          Case 2:21-cv-04815-JS-AYS Document 1 Filed 08/26/21 Page 5 of 33 PageID #: 5


Pro Se 15 (Rev. 12/16) Complaint for Violation of Civil Rights (Non-Prisoner)


                      See Attached




IV.      Injuries

         If you sustained injuries related to the events alleged above, describe your injuries and state what medical
         treatment, if any, you required and did or did not receive.
          I was taken to the VA Hospital in Northport with cuts broses and concusion




V.       Relief

         State briefly what you want the court to do for you. Make no legal arguments. Do not cite any cases or statutes.
         If requesting money damages, include the amounts of any actual damages and/or punitive damages claimed for
         the acts alleged. Explain the basis for these claims.




                                                                                                                    Pages of 7
          Case 2:21-cv-04815-JS-AYS Document 1 Filed 08/26/21 Page 6 of 33 PageID #: 6


Pro Se 15 (Rev. 12/16) Complaint for Violation of Civil Rights (Non-Prisoner)


          1. Restraining Order Againest All Defendents, 2. Strick down all Codes and Laws as Unconstitutional, 3. Actual
          Damages of $400,000,000 dollars due to lost contracts, inability to collect debts owed to the plaintiff, the none
          payment of loan, and the damage done to may home by the illegal entry and search, 4 Lost of futher business
          and the time value of the money lost in current business, Punitive damages of$1.2 billion for the willfully
          voilation of the plaintiffs constutational rights and the defendents will voilation of the Constitution 5. Refer
          defendents to the proper authority for crimnal investgation.




VI.      Certification and Closing

         Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best ofmy knowledge, information,
         and belief that this complaint: (I) is not being presented for an improper purpose, such as to harass, cause
         unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
         nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
         evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
         opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
         requirements of Rule 11.



         A.          For Parties Without an Attorney

                     I agree to provide the Clerk's Office with any changes to my address where case-related papers may be
                     served. I understand that my failure to keep a current address on file with the Clerk's Office may result
                     in the dismissal of my case.

                     Date of si_gnin_g:


                     Si_gnature of Plaintiff
                     Printed Name of Plaintiff                Robert Wilson

         B.          For Attorneys

                     Date of si_gnin_g:


                     Si_gnature of Attorney
                     Printed Name of Attorney
                     Bar Number



                                                                                                                      Page6of 7
          Case 2:21-cv-04815-JS-AYS Document 1 Filed 08/26/21 Page 7 of 33 PageID #: 7


Pro Se 15 (Rev. 12/16) Complaint for Violation of Civil Rights (Non-Prisoner)


                     Name of Law Firm
                     Address

                                                                                Citv   State   Ziv Code
                     Telephone Number
                     E-mail Address




                                                                                                          Page? of 7
 Case 2:21-cv-04815-JS-AYS Document 1 Filed 08/26/21 Page 8 of 33 PageID #: 8




Defendants
Andrew M. Cuomo, Steve Bellone, Timothy D. Sinis, Dr. Errol D. Toulon, Jr, Thomas
McLaughlin, Dennis Marcel, Timothy Mazzei, Shaun Mccready, Tracy Hoffinan James M.
Andrews, Christopher Jung, Jay Selleck, Frank Nardelli, Steven L. Harned, Daniel Ross,
Catherine Loeffler, Yvette Aguiar, David Hegermiller, Scott A. Russell, Martin Flatley, Vincent
F. DeMarco, John Doe Police Officer from Riverhead Town, John Doe Police Officer from
Southold Town, John Doe Suffolk County Sheriffs, John Doe Deputy US Marshall.
Parties to the Compliant
Defendants Continued
Thomas McLaughlin
Suffolk County District Attorney Investigator
C/O Suffolk County Attorney
100 Veterans Memorial Highway
Hauppauge, NY 11788
Suffolk County
631-853-4000
Official capacity

Dennis Marcel
Suffolk County District Attorney Investigator
C/O Suffolk County Attorney
100 Veterans Memorial Highway
Hauppauge, NY 11788
Suffolk County
631-853-4000
Official capacity

Shaun McCready
Assistant District Attorney
C/O Suffolk County Attorney
100 Veterans Memorial Highway
Hauppauge, NY 11788
Suffolk County
631-853-4000
Official capacity

Catherine Loeffler
Assistant District Attorney
C/O Suffolk County Attorney
100 Veterans Memorial Highway
Hauppauge, NY 11788
Suffolk County
631-853-4000
Case 2:21-cv-04815-JS-AYS Document 1 Filed 08/26/21 Page 9 of 33 PageID #: 9




Official capacity

Tracy Hoffman
Assistant District Attorney
C/O Suffolk County Attorney
100 Veterans Memorial Highway
Hauppauge, NY 11788
Suffolk County
631-853-4000
Official capacity

James M. Andrews
Administrative Director of Consumer Affairs
C/O Suffolk County Attorney
100 Veterans Memorial Highway
Hauppauge, NY 11788
Suffolk County
631-853-4000
Official capacity

Christopher Jung
Investigator Consumer Affairs
C/O Suffolk County Attorney
100 Veterans Memorial Highway
Hauppauge, NY 11788
Suffolk County
631-853-4000
Official capacity

Jay Selleck
Investigator Consumer Affairs
C/O Suffolk County Attorney
100 Veterans Memorial Highway
Hauppauge, NY 11788
Suffolk County
631-853-4000
Official capacity

Frank Nardelli
Commissioner Consumer Affairs
C/O Suffolk County Attorney
100 Veterans Memorial Highway
Hauppauge, NY 11788
Suffolk County
631-853-4000
Official capacity
Case 2:21-cv-04815-JS-AYS Document 1 Filed 08/26/21 Page 10 of 33 PageID #: 10




John Doe Suffolk County Sheriffs
Deputy Sheriffs
C/O Suffolk County Attorney
100 Veterans Memorial Highway
Hauppauge, NY 11788
Suffolk County
631-853-4000
Official capacity

Scott A. Russell
Supervisor Southold Town
C/O Southold Town Attorney
54375 Route 25
Southold, NY 11971
Suffolk County
631-765-1939
Bill.duffy@town.southold.ny.us
Official capacity

Daniel Ross
Southold Town Judge
C/O Southold Town Attorney
54375 Route 25
Southold, NY 11971
Suffolk County
631-765-1939
Bill.duffy@town.southold.ny.us
Official capacity

Martin Flatley
Southold Town Police Chief
C/O Southold Town Attorney
54375 Route 25
Southold, NY 11971
Suffolk County
631-765-1939
B ill.duffy@town.southold.ny.us
Official capacity

Steven L. Harned
Southold Town Police Detective
C/O Southold Town Attorney
54375 Route 25
Southold, NY 11971
Suffolk County
Case 2:21-cv-04815-JS-AYS Document 1 Filed 08/26/21 Page 11 of 33 PageID #: 11




631-765-1939
B ill.duffy@town.southold.ny.us
Official capacity

John Doe Police Officer from Southold Town
Southold Town Police Detective
C/O Southold Town Attorney
54375 Route 25
Southold, NY 11971
Suffolk County
631-765-1939
B ill.duffy@town.southold.ny.us
Official capacity

Yvette Aquiar
Riverhead Town Supervisor
C/O Riverhead Town Attorney
200 Howell Avenue
Riverhead, NY 11901
631-727-3200
Official capacity

David Hegermiller
Riverhead Town Police Chief
C/O Riverhead Town Attorney
200 Howell Avenue
Riverhead, NY 11901
631-727-3200
Official capacity

John Doe Police Officer from Riverhead Town
Riverhead Town Police
C/O Riverhead Town Attorney
200 Howell Avenue
Riverhead, NY 11901
631-727-3200
Official capacity

Vincent F. DeMarco
US Marshall for the Eastern District of New York
C/O The US Attorney for the Eastern District of New York
Islip Court House
100 Federal Plaza
Central Islip, NY 11722
Official capacity
Case 2:21-cv-04815-JS-AYS Document 1 Filed 08/26/21 Page 12 of 33 PageID #: 12




John Doe Deputy US Marshall
Deputy US Marshall
C/O The US Attorney for the Eastern District of New York
Islip Court House
100 Federal Plaza
Central Islip, NY 11722
Official capacity

Basis for Jurisdiction Section 1983 and Statement of Claim Continued

The United States Government, the State of New York, the County of Suffolk, the Town of
Southold, and the Town of Riverhead along with their agents have conspired to attack businesses
and business owners Constitutional rights to contract through the use of fraudulent statutes that
they have weaponized by fraudulently creating criminal penalties within the fraudulent statutes.
The attack on the plaintiff Constitutional rights began in February of2018 when he was
contacted by James M. Andrews Administrative Director of the Suffolk County Department of
Labor Licensing & Consumer Affairs. Mr. Andrews call to ask the plaintiff about have a booth at
Home Improvement Show without a Suffolk County License. The plaintiff responded to Mr.
Andrews that the Suffolk County Licensing Law was unconstitutional as it violated the 14th
Amendment Due Process Clause which is known as Substantive Due Process and also violates
the Equal Protection Clause.
The Court has also deemed the due process guarantees of the Fifth and Fourteenth Amendments
to protect certain substantive rights that are not listed (or "enumerated") in the Constitution. The
idea is that certain liberties are so important that they cannot be infringed without a compelling
reason no matter how much process is given. The court has upheld the right to contract without
government interference as long as it does not have to do with employee safety or wages. In
addition, Article I, Section I 0, Clause I the Contract Clause provides that no state may pass an
ex post facto Law or Law impairing the Obligation of Contracts, and a law in this context may be
a statute, constitutional provision, municipal ordinance, or administrative regulation having the
force and operation of a statute.
The plaintiff gave Andrews the following examples of ten independent contractor rights upheld
by the Supreme Court:
           1. Right to a Contract negotiated between two or more parties of majority
           2. Right to Control
           3. Right to Make Decisions
           4. Right to Work When You Want
           5. Right to Work Where You Want
           6. Right to Advertise
           7. Right to Receive Payment
           8. Right to Collaborate with Other Contractors
           9. Right to Challenge Your Employment Status
           10. Right to Manage Your Own Business
Case 2:21-cv-04815-JS-AYS Document 1 Filed 08/26/21 Page 13 of 33 PageID #: 13




Here is a sample of the codes the plaintiff and Andrews spoke about:

   1. Suffolk County Code, Chapter 387, Section 1 deceptive or unconscionable trade
      practices. This code assumes the consumer is oblivious to the terms of a contract and that
      the contractor is responsible event when the consumer breaches the contract. The plaintiff
      pointed out to Andrews this is a direct violation of Article 1 Section 1 Clause 1 of the US
      Constitution, the 14th Amendments Equal protection Clause and Due Process Clause.
   2. Suffolk County Code Chapter 563 Section 3 .A the requirement for a license. The plaintiff
      points out to Andrews that again this Code is unconstitutional because it requires a test on
      the Codes of Suffolk County and the States of New York all of which violate Article 1
      Section 1 Clause 1 of the US Constitution, the 14th Amendments Equal protection Clause
      and Due Process Clause. This makes the test fraudulent and again a violation of the Equal
      protection Clause and laws in every state and fraudulent law protection against being
      defrauded.
   3. New York State Business Law, Article 36-A, Section 71.a4(a) depositing funds into an
      escrow account. The plaintiff informed Andrews in their conversation that this law was
      unconstitutional because it did not provide equal protection from the consumer
      defrauding the contractor. The plaintiff stated to Andrews unless the consumer was
      required to place all the funds in a bank account with an escrow agent who decide the
      amount of the payment to be made to the contractor, much like a construction loan, that if
      the contractor was defrauded by the consumer the State of New York and the County of
      Suffolk were guilty of conspiring to defraud the contractor under the State's Action
      Clause of the 14th Amendment.
   4. New York State Business Law, Article 36-A, Section 771.l(e) this law states that the
      consumer must be given written notice of the above. The problem is this law is also
      unconstitutional because it does not provide equal protection. To be legal the consumer
      would have to provide written notice of were their funds were deposit so the contractor
      could have a court attach the funds in the event of a default by the consumer.
   5. The plaintiff pointed out to Andrews that since he was the person who brought charges
      under these codes and also rule on the contractors guilty or innocence, he personally was
      in violation of the contractors 6th Amendment rights as he was not impartial.

The plaintiff pointed out to Andrews that all of the New York State and Suffolk County codes
were unconstitutional and could not be enforce as they violate the contractors rights under the
Bill of Rights and violated the State Action Clause of the 14th Amendment and Contract Clause
of Article 1, Section 10. Andrews admitted to the plaintiff that he knows that the Codes were
illegal and that is was a money grab by Suffolk County and the State of New York. Andrews ask
the plaintiff for a compromise which the plaintiff agreed. Knowing the plaintiff was waiting on a
OBA from the State ofNew York Andrews agreed that if the plaintiff file to take the test by
April 15, 2018, he would leave the plaintiff alone.

On April 11, 2018, the plaintiff paid the fee and filed to take the fraudulent test. On April 15,
2018, the plaintiff at the home of James Hall heard Consumer Airfares investigator Christopher
Jung solicit a compliant from James Hall who had breached his contract with the plaintiff by
locking him off the job. On June 25, 2018, the plaintiff received a letter from Suffolk County
Case 2:21-cv-04815-JS-AYS Document 1 Filed 08/26/21 Page 14 of 33 PageID #: 14




Department of Labor, Licensing & Consumer Affairs stating that he had unresolved complaints
against his company. This was the first time the plaintiff had heard about any complaints. On
July 18, 2018, the plaintiff received a letter from James Andrews stating there would be a
hearing on September 19, 2018, with a Pre-Hearing Conference at 12:30 and Administrative
Hearing at I :00 PM.

At the hearing a new investigator had taken over for Jung named Jay Selleck. Selleck told the
plaintiff all he had to do was agree to pay the complainant the money he was asking for and it all
would go away. The plaintiff informed Selleck that the hearing the Suffolk County Department
of Labor, Licensing & Consumer was about to hold was unconstitutional as were their codes.
That the proceeding violated Article I, Section I 0, Article 6, Section 2 & 3, the 6th Amendment,
the 14th Amendment's Equal Protection Clause as well as the 5th & 14th Amendments Due Process
Clause, and the State Action Clause, and a recent ruling by the Supreme Court named Lucia Et
AL vs. Securities and Exchange Commission which had been Decided June 21, 2018. Although
Lucia was about the appointments clause Justice Kagan and Justice Thomas in his Concurring
opinion pointed out that Administrative Court Judges could not be employed by the agency bring
the charges, as that was a violation of the 6th Amendment. Since the Suffolk County Department
of Labor, Licensing & Consumer Affairs administrative Judges were employed by the agency the
hearing were illegal as just decide by the Supreme Court 2 months before. The plaintiff event
provided Selleck with a copy of the decision. Selleck response to the plaintiff was you an
attorney, if not do not lecture me on the law. The plaintiff answer that he is not attorney but due
to his military training and educational background he has taken more course on the Constitution
and Business Law than any attorney with a Doctorate in Law as stated to him by President Bill
Clinton when he was a professor of Constitutional studies at the plaintiffs Alma Mater the
University of New Haven. The plaintiff also pointed out that the County of Suffolk was under a
federal agreement to not violate the 14th Amendment rights of its Citizens, which according to
the indictment they had done on a habitual basis. The plaintiff also provided copies of the
indictment and agreement signed by current County Supervisor Bellone.

When the hearing officer came into the room the plaintiff made the same complaints about the
hearing and the codes to the hearing officer. The plaintiff got the same response from the hearing
officer as he did from Selleck. The hearing officer told the plaintiff that he could not argue law
with her or Selleck because he was not attorney. This basically took away the plaintiffs right to a
defense guaranteed under the 5th Amendments Due Process Clause. The plaintiff provided all of
the court's decision to this hearing officer. This is all on tape which the plaintiff has not been
able to obtain after neuromas requests. The plaintiff asks the Court to Subpoena these tapes.

On December I 0, 2018, the plaintiff received the decision on the hearing sign by James Andrews
which by Article 6 Section 2 of the US Constitution automatically void the decision as it violated
the ~ Amendment meaning the Supremacy Clause or Article 6 Section 2 voids the State Action
which is also a violation of the State Action Clause of the 14th Amendment and the Contract
Clause of Article I Section 10. Andrews also violate the Oath Clause of Article 6 Section 3. Here
are the County of Suffolk's Unconstitutional Action.

Suffolk County Code, Chapter 387, Section} Deceptive and Unconscionable Trade Practices.
They claim the consumer did not have consumer lack knowledge, ability, experience, and
Case 2:21-cv-04815-JS-AYS Document 1 Filed 08/26/21 Page 15 of 33 PageID #: 15




capacity. The consumer signed a contract stating that he must that states in Section 9 That the
Client can terminate this Agreement by giving written notice (a) if the Contractor commits any
material breach of this Agreement and fails to remedy such breach within 2 days of notice, where
such breach is capable of remedy, (b) if there is any repeated or persistent failure on part of the
Contractor to provide Services of an acceptable standard and to the complete satisfaction of the
Client.
    1. The Client lock the plaintiff from the premises without written notice in doing so they
        breach the contract.
    2. The clients final bill was for $51,474.80. This is $11,474.80 more than had been paid to
        the plaintiff. Additionally, the because the client breach the contract the plaintiff was
        damaged and is entitled to the additional $35,000 remaining to be paid on the contract.
    3. This Code violates Article 1, Section 10 Contracts Clause and the 14th Amendments Due
        Process Clause and the States Action Clause as decided by the United States Supreme
        Court first in 1875 and upheld as a fundamental right ever since. This is known as the
        right to contract. Because of the States Action Clause which states that no state can enact
        or attempt to enforce any law that abridges a person fundamental right the attempt to
        enforce this Code is a Federal Felony.
    4. Defendants Suffolk County, Andrews, Jung, Selleck, Bellone, and Nardelli violated
        Article 6, Sections 2 & 3 as the Codes and Statutes interfered with the Constitution and
        they are bound by Section 2 & 3 to not enforce any laws that violate the Constitution.

Suffolk County Code, Chapter 563, Section 3.A License. This code is Unconstitutional as the test
that is required to obtain the license is about the Codes of Suffolk County and the State of New
York all of which violate Article 1, Section 10 Contracts Clause and the 14th Amendments Due
Process Clause and the States Action Clause. In addition, these following reasons also make this
a fraud.

   1. On April 11, 2018, the plaintiff paid the fee for the license and was denied the license.
      Because the licensing test is a fraud the fee alone should have surfaced, and the license
      should have been issued.
   2. Suffolk County's own Code in Chapter 563, Section 22-A Temporary License pending
      issuance of permanent license states The Office shall issue a temporary license to any
      applicant for a home improvement contractor license if the Office has not, within 30
      Days after receipt of application for such license, approved or disapproved the
      application. They never notified the plaintiff until June 25 after they receive the
      application on April 11 75 days later. By their own Code the plaintiff was licensed at the
      time of this hearing.
   3. The defendants excuse for not issuing the license is a violation of the Due Process Cluses
      of both the 5th and 14th Amendments. The plaintiff paid the fee for the license on April
      11, 2018, the letter stating there were open complaints was not sent to June 25,2018 2-1/2
      months later and no charges were brough until July 17, 2018, 3-1/2 months later. Without
      question the plaintiffs Due Process rights were violate for charges based on
      Unconstitutional Codes and Statues which means this is also another violation of the 14th
      Amendment State Action Clause. This is another Federal Felony committed by Suffolk
      County, Andrews, Jung, Selleck, Bellone, and Nardelli.
Case 2:21-cv-04815-JS-AYS Document 1 Filed 08/26/21 Page 16 of 33 PageID #: 16




    4. Defendants Suffolk County, Andrews, Jung, Selleck, Bellone, and Nardelli violated
       Article 6, Sections 2 & 3 as the Codes and Statutes interfered with the Constitution and
       they are bound by Section 2 & 3 to not enforce any laws that violate the Constitution.

Suffolk County Code, Chapter 563, Section 10.A Abandon or willfully fail to perform. This is an
outright lie. The client locked the plaintiff from the job site and violate the contract item 9. In
addition, the following Fundamental Constitutional Rights were violated.

    1. Article 1, Section 10 this complete ex post facto Law attempting to prevent the
       enforcement of a Contract.
    2. The 14th Amendments State Action Clause as this Code violates the plaintifffundaments
       rights under the US Constitution.
    3. The violation of the States Action Clause This is another Federal Felony committed by
       Suffolk County, Andrews, Jung, Selleck, Bellone, and Nardelli.
    4. Defendants Suffolk County, Andrews, Jung, Selleck, Bellone, and Nardelli violated
       Article 6, Sections 2 & 3 as the Codes and Statutes interfered with the Constitution and
       they are bound by Section 2 & 3 to not enforce any laws that violate the Constitution.

Suffolk County Code, Chapter 563, Section 21. C Specified starting and completion dates. This
is imposable for anyone to determine as the Town controls the issuance of building permits and
since they town of Southold has no guaranteed issuance date when a permit is file there is no
way of knowing. The contract states in item 3 that the Service shall commence on the day the
building permit is issued and shall be substantially complete in 65 days. That is as close as
humanly possible to determine state and completion date (contract is attached as an exabit.

    1. This code violates Article 1, Section 10 as it interferes with the right to Contract and
       enforce the contract.
    2. This Code violates the 14th Amendments State Action Clause as this Code violates the
       plaintiff fundaments rights under the US Constitution.
    3. This Code violates the 14th Amendments Due Process Clause as it interferes with the
       right to contract which is an agreement between two parties of majority.
    4. By violating the state Action Clause, the Defendants have committed another Federal
       Felony.
    5. Defendants Suffolk County, Andrews, Jung, Selleck, Bellone, and Nardelli violated
       Article 6, Sections 2 & 3 as the Codes and Statutes interfered with the Constitution and
       they are bound by Section 2 & 3 to not enforce any laws that violate the Constitution.

Suffolk County Code, Chapter 563, Section 21-C Specified Description of Costs of Labor and
Materials. In the first paragraph of the contract, it states that cost for a carpenter is $60 per hour,
cost for a painter is $50 per hour and that materials are the cost of the material plus a service fee
of20%. This is allowed by New York State Business Law 36-A 771 (g) If the contract provides
that the home improvement contractor will be paid on a specified hourly or time basis for work
that has been performed or charges for material that have been supplied prior to the time
payment is due, such payments for such work or materials shall not be deemed to be progress
payments for the purpose of paragraph ( t) of this subdivision, and shall not be required to be
Case 2:21-cv-04815-JS-AYS Document 1 Filed 08/26/21 Page 17 of 33 PageID #: 17




deposited in accordance with the provisions of paragraph (e) of this subdivision. Additionally,
this code violates the plaintiff Constitutional rights as follows.

    1. It violates the 14th Amendment Due Process Clause Right to Contract. The right to
       contract is the right of two parties of majority to come to an agreement on service to be
       provide by one party to the other and the provision of those services. This Code interferes
       with the fundamental right of US citizens to contract with each other.
    2. Article 1 Section 10 provides that no state may pass an ex post facto Law or Law
       impairing the Obligation of Contracts this code impairs the right the obligation of
       contract as it is use as a defense for breaching a contract.
    3. This Code violates the 14th Amendments State Action Clause as it violates the fundament
       right to contract. By violating the State Action Clause, the Defendants have committed
       yet another Federal Felony.
    4. Defendants Suffolk County, Andrews, Jung, Selleck, Bellone, and Nardelli violated
       Article 6, Sections 2 & 3 as the Codes and Statutes interfered with the Constitution and
       they are bound by Section 2 & 3 to not enforce any laws that violate the Constitution.

New York State Business Law Article 36-A Section 771.1 (d) Mechanic's Lien Law. By not
including a statement about the mechanic's lien it only means that the plaintiff cannot enforce
the law. The law is basically useless as there must be a trail to enforce it then another trial to
collect it. This makes no sense so the plaintiff choses to not exercises his right to enforce the
useless law. Additionally, this law violates the plaintiff Constitutional rights as follows.

    1. It violates the 14th Amendment Due Process Clause Right to Contract. The right to
       contract is the right of two parties of majority to come to an agreement on service to be
       provide by one party to the other and the provision of those services. No form of
       Government in the United States can interfere with this right. This means they cannot tell
       the two parties what must be in a contract, period. What is in the contract is at the
       determination of the parties to the contract as long as it does not crime such as murder or
       robbery. This law interferes with the fundamental right of US citizens to contract with
       each other.
    2. Article 1 Section IO provides that no state may pass an ex post facto Law or Law
       impairing the Obligation of Contracts this code impairs the right the obligation of
       contract as it is use as a defense for breaching a contract.
    3. This Code violates the 14th Amendments State Action Clause as it violates the fundament
       right to contract. By violating the State Action Clause, the Defendants have committed
       yet another Federal Felony.
    4. Defendants the State of New York, Suffolk County, Andrews, Jung, Selleck, Bellone, and
       Nardelli violated Article 6, Sections 2 & 3 as the Codes and Statutes interfered with the
       Constitution and they are bound by Section 2 & 3 to not enforce any laws that violate the
       Constitution.

New York State Business Law Article 36-A Section 771.1 (e) New York States own law sates
the plaintiff was not subject to this provision. In the first paragraph of the contract, it states that
cost for a carpenter is $60 per hour, cost for a painter is $50 per hour and that materials are the
cost of the material plus a service fee of 20%. The plaintiff had already spent a substantial
Case 2:21-cv-04815-JS-AYS Document 1 Filed 08/26/21 Page 18 of 33 PageID #: 18




amount of time, effort, and funds to have actuarial plans drawn and determination of changes
that would be needed to accommodate the loads the redesign would require. This work was done
in December of 2017 and not charge until the contract was signed on February 17, 2018. As
stated in the New York State business law below this exempted the plaintiff from subsection
paragraph (f) and paragraph (e) This is allowed by New York State Business Law 36-A 771 (g)
If the contract provides that the home improvement contractor will be paid on a specified hourly
or time basis for work that has been performed or charges for material that have been supplied
prior to the time payment is due, such payments for such work or materials shall not be deemed
to be progress payments for the purpose of paragraph (f) of this subdivision, and shall not be
required to be deposited in accordance with the provisions of paragraph (e) of this subdivision.
Additionally, this code violates the plaintiff Constitutional rights as follows.

    1. This law violates the 14th Amendments equal protection Clause. The only way this law
       would be Constitutional is if the client was required to put all of the funds into an escrow
       account contracted by the construction loan department of a bank and have the banks
       inspectors payout progress payments. There is as much if not more chance that the
       customer will defraud the contractor of the payment not cover by the deposit.
    2. It violates the 14th Amendment Due Process Clause Right to Contract. The right to
       contract is the right of two parties of majority to come to an agreement on service to be
       provide by one party to the other and the provision of those services. No form of
       Government in the United States can interfere with this right This means they cannot tell
       the two parties what must be in a contract, period. What is in the contract is at the
       determination of the parties to the contract as long as it does not crime such as murder or
       robbery. This law interferes with the fundamental right of US citizens to contract with
       each other.
    3. Article 1 Section 10 provides that no state may pass an ex post facto Law or Law
       impairing the Obligation of Contracts this code impairs the right the obligation of
       contract as it is use as a defense for breaching a contract.
    4. This Code violates the 14th Amendments State Action Clause as it violates the fundament
       right to contract. By violating the State Action Clause, the Defendants have committed
       yet another Federal Felony.
    5. Defendants the State of New York, Suffolk County, Andrews, Jung, Selleck, Bellone, and
       Nardelli violated Article 6, Sections 2 & 3 as the Codes and Statutes interfered with the
       Constitution and they are bound by Section 2 & 3 to not enforce any laws that violate the
       Constitution.

New York State Business Law Article 36-A Section 771.1 (h) This is another flat out lie. In
provision 9 as stated above the client could cancel at any time by giving the contractor 2 days to
fix the problem, so if they had a problem all they had to do was send a letter. They did not, in
fact they breach the contract and then try to extort the plaintiff use these unconstitutional codes.
Additionally, this law violates the plaintiff Constitutional rights as follows.

    1. Suffolk County tries to enforce this code but does not provide the Contractor with equal
       protection as they can be fined for cancelling the contract under Suffolk County Code,
       Chapter 563, Chapter 387, Section 10.A. This isa violation of the Equal Protection Clause
       of the 14th Amendment.
Case 2:21-cv-04815-JS-AYS Document 1 Filed 08/26/21 Page 19 of 33 PageID #: 19




    2. Article 1 Section 10 provides that no state may pass an ex post facto Law or Law
       impairing the Obligation of Contracts this code impairs the right the obligation of
       contract as it is use as a defense for breaching a contract.
    3. This Code violates the 14th Amendments State Action Clause as it violates the fundament
       right to contract. By violating the State Action Clause, the Defendants have committed
       yet another Federal Felony.
    4. Defendants the State of New York, Suffolk County, Andrews, Jung, Selleck, Bellone, and
       Nardelli violated Article 6, Sections 2 & 3 as the Codes and Statutes interfered with the
       Constitution and they are bound by Section 2 & 3 to not enforce any laws that violate the
       Constitution.


New York State Business Law Article 3-A Section 71.a. 4 (a) New York States own law sates
the plaintiff was not subject to this provision. In the first paragraph of the contract, it states that
cost for a carpenter is $60 per hour, cost for a painter is $50 per hour and that materials are the
cost of the material plus a service fee of 20%. The plaintiff had already spent a substantial
amount of time, effort, and funds to have actuarial plans drawn and determination of changes
that would be needed to accommodate the loads the redesign would require. This work was done
in December of 2017 and not charge until the contract was signed on February 17, 2018. As
stated in the New York State business law below this exempted the plaintiff from subsection
paragraph (f) and paragraph (e) This is allowed by New York State Business Law 36-A 771 (g)
If the contract provides that the home improvement contractor will be paid on a specified hourly
or time basis for work that has been performed or charges for material that have been supplied
prior to the time payment is due, such payments for such work or materials shall not be deemed
to be progress payments for the purpose of paragraph (t) of this subdivision, and shall not be
required to be deposited in accordance with the provisions of paragraph (e) of this subdivision.
Additionally, this code violates the plaintiff Constitutional rights as follows.

   1. This law violates the 14th Amendments equal protection Clause. The only way this law
      would be Constitutional is if the client was required to put all of the funds into an escrow
      account contracted by the construction loan department of a bank and have the banks
      inspectors payout progress payments. There is as much if not more chance that the
      customer will defraud the contractor of the payment not cover by the deposit.
   2. It violates the 14th Amendment Due Process Clause Right to Contract. The right to
      contract is the right of two parties of majority to come to an agreement on service to be
      provide by one party to the other and the provision of those services. No form of
      Government in the United States can interfere with this right. This means they cannot tell
      the two parties what must be in a contract, period. What is in the contract is at the
      determination of the parties to the contract as long as it does not crime such as murder or
      robbery. This law interferes with the fundamental right of US citizens to contract with
      each other.
   3. Article 1 Section 10 provides that no state may pass an ex post facto Law or Law
      impairing the Obligation of Contracts this code impairs the right the obligation of
      contract as it is use as a defense for breaching a contract.
   4. This Code violates the 14th Amendments State Action Clause as it violates the fundament
      right to contract. By violating the State Action Clause, the Defendants have committed
      yet another Federal Felony.
Case 2:21-cv-04815-JS-AYS Document 1 Filed 08/26/21 Page 20 of 33 PageID #: 20




    5. Defendants the State ofNew York, Suffolk County, Andrews, Jung, Selleck, Bellone, and
       Nardelli violated Article 6, Sections 2 & 3 as the Codes and Statutes interfered with the
       Constitution and they are bound by Section 2 & 3 to not enforce any laws that violate the
       Constitution.
The plaintiff received a second compliant on August 14, 2018, again signed by James Andrews
and made by Anthony & Mary DiStefano a couple that was trying to rip the plaintiff off for
$54,459.50. A second letter was sent by Christopher Jung on August 24, 2018, changing the
hearing date to November 14, 2018.
At the hearing Jung was replaced by Jay Selleck. Selleck again told the plaintiff all he had to do
was agree to pay the complainant the money he was asking for and it all would go away. The
plaintiff again informed Selleck that the hearing the Suffolk County Department of Labor,
Licensing & Consumer was about to hold was unconstitutional as were their codes. That the
proceeding violated Article 1, Section 10, Article 6, Section 2 & 3, the 6th Amendment, the 14th
Amendment's Equal Protection Clause as well as the 5th & 14th Amendments Due Process Clause,
and the State Action Clause, and a recent ruling by the Supreme Court named Lucia Et AL vs.
Securities and Exchange Commission which had been Decided June 21, 2018. Although Lucia
was about the appointments clause Justice Kagan and Justice Thomas in his Concurring opinion
pointed out that Administrative Court Judges could not be employed by the agency bring the
charges, as that was a violation of the 6th Amendment. Since the Suffolk County Department of
Labor, Licensing & Consumer Affairs administrative Judges were employed by the agency the
hearing were illegal as just decide by the Supreme Court 3 months before. The plaintiff event
provided Selleck with a copy of the decision. Selleck response to the plaintiff was you an
attorney, if not do not lecture me on the law. The plaintiff answer that he is not attorney but due
to his military training and educational background he has taken more course on the Constitution
and Business Law than any attorney with a Doctorate in Law as stated to him by President Bill
Clinton when he was a professor of Constitutional studies at the plaintiffs Alma Mater the
University of New Haven. The plaintiff also pointed out that the County of Suffolk was under a
federal agreement to not violate the 14th Amendment rights of its Citizens, which according to
the indictment they had done on a habitual basis. The plaintiff also provided copies of the
indictment and agreement signed by current County Supervisor Bellone.

Suffolk County Code, Chapter 387, Section 1, and New York Business Law 399-C(2) (b)

Their claim was that have an arbitration Clause was a false and misleading statement and was
null and void. Their problem is the US Supreme Court structed down the New York State Law in
2017 and had just reaffirmed their decision on May 21, 2018, in Epic Systems Corp v. Lewis.
What is unconscionable is the fact that Suffolk County and the State ofNew York did not
remove this Code and Law from their books when order to do so by the Supreme Court of the
United States and then try to fraudulently fine a citizen of the United States and the State of New
York illegally. The court made the following conclusion in its ruling about the Constitutional
provision violated by New York.

   1. This law violates the 14th Amendments equal protection Clause.
   2. It violates the 14th Amendment Due Process Clause Right to Contract. The right to
      contract is the right of two parties of majority to come to an agreement on service to be
Case 2:21-cv-04815-JS-AYS Document 1 Filed 08/26/21 Page 21 of 33 PageID #: 21




      provide by one party to the other and the provision of those services. No form of
      Government in the United States can interfere with this right. This means they cannot tell
      the two parties what must be in a contract, period. What is in the contract is at the
      determination of the parties to the contract as long as it is not crime such as murder or
      robbery. This law interferes with the fundamental right of US citizens to contract with
      each other.
   3. Article I Section IO provides that no state may pass an ex post facto Law or Law
      impairing the Obligation of Contracts this code impairs the right the obligation of
      contract as it is use as a defense for breaching a contract.
   4. This Code violates the 14th Amendments State Action Clause as it violates the fundament
      right to contract. By violating the State Action Clause, the Defendants have committed
      yet another Federal Felony.
   5. Defendants the State ofNew York, Suffolk County, Andrews, Jung, Selleck, Bellone, and
      Nardelli violated Article 6, Sections 2 & 3 as the Codes and Statutes interfered with the
      Constitution and they are bound by Section 2 & 3 to not enforce any laws that violate the
      Constitution.


Suffolk County Code, Chapter 563, Section 3.A License. This code is Unconstitutional as the test
that is required to obtain the license is about the Codes of Suffolk County and the State of New
York all of which violate Article I, Section IO Contracts Clause and the 14th Amendments Due
Process Clause and the States Action Clause. In addition, these following reasons also make this
a fraud.

   I. On April 11, 2018, the plaintiff paid the fee for the license and was denied the license.
      Because the licensing test is a fraud the fee alone should have surfaced, and the license
      should have been issued.
   2. Suffolk County's own Code in Chapter 563, Section 22-A Temporary License pending
      issuance of permanent license states The Office shall issue a temporary license to any
      applicant for a home improvement contractor license if the Office has not, within 30
      Days after receipt of application for such license, approved or disapproved the
      application. They never notified the plaintiff until June 25 after they receive the
      application on April 11 75 days later. By their own Code the plaintiff was licensed at the
      time of this hearing.
   3. The defendants excuse for not issuing the license is a violation of the Due Process Cluses
      of both the 5th and 14th Amendments. The plaintiff paid the fee for the license on April
      11, 2018, the letter stating there were open complaints was not sent to June 25,2018 2-1/2
      months later and no charges were brough until July 17, 2018, 3-1/2 months later. Without
      question the plaintiffs Due Process rights were violate for charges based on
      Unconstitutional Codes and Statues which means this is also another violation of the 14th
      Amendment State Action Clause. This is another Federal Felony committed by Suffolk
      County, Andrews, Jung, Selleck, Bellone, and Nardelli.
   4. Defendants Suffolk County, Andrews, Jung, Selleck, Bellone, and Nardelli violated
      Article 6, Sections 2 & 3 as the Codes and Statutes interfered with the Constitution and
      they are bound by Section 2 & 3 to not enforce any laws that violate the Constitution.
Case 2:21-cv-04815-JS-AYS Document 1 Filed 08/26/21 Page 22 of 33 PageID #: 22




Suffolk County Code, Chapter 563, Section 21. C Specified starting and completion dates. This
was imposable as the customer could not guaranteed the plaintiff a date, they could turn their
home over to the plaintiff to stater the job. The customer agreed that it was ok that the time
period after they turn their home over to the plaintiff would be 21 days. That is as close as
humanly possible to determine state and completion date (contract is attached as an exabit).

    I. This code violates Article 1, Section 10 as it interferes with the right to Contract and
       enforce the contract.
    2. This Code violates the 14th Amendments State Action Clause as this Code violates the
       plaintiff fundaments rights under the US Constitution.
    3. This Code violates the 14th Amendments Due Process Clause as it interferes with the
       right to contract which is an agreement between two parties of majority.
    4. By violating the state Action Clause, the Defendants have committed another Federal
       Felony.
    5. Defendants Suffolk County, Andrews, Jung, Selleck, Bellone, and Nardelli violated
       Article 6, Sections 2 & 3 as the Codes and Statutes interfered with the Constitution and
       they are bound by Section 2 & 3 to not enforce any laws that violate the Constitution.


Suffolk County Code, Chapter 563, Section 21-C Specified Description of Costs of Labor and
Materials. In the first paragraph of the contract, it states that cost for a carpenter is $60 per hour,
cost for a painter is $50 per hour and that materials are the cost of the material plus a service fee
of20%. This is allowed by New York State Business Law 36-A 771 (g) If the contract provides
that the home improvement contractor will be paid on a specified hourly or time basis for work
that has been performed or charges for material that have been supplied prior to the time
payment is due, such payments for such work or materials shall not be deemed to be progress
payments for the purpose of paragraph (f) of this subdivision, and shall not be required to be
deposited in accordance with the provisions of paragraph (e) of this subdivision. Additionally,
this code violates the plaintiff Constitutional rights as follows.

    1. It violates the 14th Amendment Due Process Clause Right to Contract. The right to
       contract is the right of two parties of majority to come to an agreement on service to be
       provide by one party to the other and the provision of those services. This Code interferes
       with the fundamental right of US citizens to contract with each other.
    2. Article 1 Section 10 provides that no state may pass an ex post facto Law or Law
       impairing the Obligation of Contracts this code impairs the right the obligation of
       contract as it is use as a defense for breaching a contract.
    3. This Code violates the 14th Amendments State Action Clause as it violates the fundament
       right to contract. By violating the State Action Clause, the Defendants have committed
       yet another Federal Felony.
    4. Defendants Suffolk County, Andrews, Jung, Selleck, Bellone, and Nardelli violated
       Article 6, Sections 2 & 3 as the Codes and Statutes interfered with the Constitution and
       they are bound by Section 2 & 3 to not enforce any laws that violate the Constitution.

New York State Business Law Article 36-A Section 771.1 (d) Mechanic's Lien Law. By not
including a statement about the mechanic's lien it only means that the plaintiff cannot enforce
the law. The law is basically useless as there must be a trail to enforce it then another trial to
Case 2:21-cv-04815-JS-AYS Document 1 Filed 08/26/21 Page 23 of 33 PageID #: 23




collect it. This makes no sense so the plaintiff choses to not exercises his right to enforce the
useless law. Additionally, this law violates the plaintiff Constitutional rights as follows.

    5. It violates the 14th Amendment Due Process Clause Right to Contract. The right to
       contract is the right of two parties of majority to come to an agreement on service to be
       provide by one party to the other and the provision of those services. No form of
       Government in the United States can interfere with this right. This means they cannot tell
       the two parties what must be in a contract, period. What is in the contract is at the
       determination of the parties to the contract as long as it does not crime such as murder or
       robbery. This law interferes with the fundamental right of US citizens to contract with
       each other.
    6. Article 1 Section 10 provides that no state may pass an ex post facto Law or Law
       impairing the Obligation of Contracts this code impairs the right the obligation of
       contract as it is use as a defense for breaching a contract.
    7. This Code violates the 14th Amendments State Action Clause as it violates the fundament
       right to contract By violating the State Action Clause, the Defendants have committed
       yet another Federal Felony.
    8. Defendants the State of New York, Suffolk County, Andrews, Jung, Selleck, Bellone, and
       Nardelli violated Article 6, Sections 2 & 3 as the Codes and Statutes interfered with the
       Constitution and they are bound by Section 2 & 3 to not enforce any laws that violate the
       Constitution.

New York State Business Law Article 36-A Section 771.1 (e) New York States own law states
the plaintiff was not subject to this provision. In the first paragraph of the contract, it states that
cost for a carpenter is $65 per hour, cost for a painter is $55 per hour and that materials are the
cost of the material plus a service fee of 20%. The plaintiff had already purchase material for the
job before contract signing. As stated in the New York State business law below this exempted
the plaintiff from subsection paragraph (t) and paragraph (e) This is allowed by New York State
Business Law 36-A 771 (g) If the contract provides that the home improvement contractor will
be paid on a specified hourly or time basis for work that has been performed or charges for
material that have been supplied prior to the time payment is due, such payments for such work
or materials shall not be deemed to be progress payments for the purpose of paragraph (t) of this
subdivision, and shall not be required to be deposited in accordance with the provisions of
paragraph (e) of this subdivision. Additionally, this code violates the plaintiff Constitutional
rights as follows.

    1. This law violates the 14th Amendments equal protection Clause. The only way this law
       would be Constitutional is if the client was required to put all of the funds into an escrow
       account contracted by the construction loan department of a bank and have the banks
       inspectors payout progress payments. There is as much if not more chance that the
       customer will defraud the contractor of the payment not cover by the deposit.
    2. It violates the 14th Amendment Due Process Clause Right to Contract. The right to
       contract is the right of two parties of majority to come to an agreement on service to be
       provide by one party to the other and the provision of those services. No form of
       Government in the United States can interfere with this right. This means they cannot tell
       the two parties what must be in a contract, period. What is in the contract is at the
Case 2:21-cv-04815-JS-AYS Document 1 Filed 08/26/21 Page 24 of 33 PageID #: 24




       determination of the parties to the contract as long as it does not crime such as murder or
       robbery. This law interferes with the fundamental right of US citizens to contract with
       each other.
    3. Article 1 Section 10 provides that no state may pass an ex post facto Law or Law
       impairing the Obligation of Contracts this code impairs the right the obligation of
       contract as it is use as a defense for breaching a contract.
    4. This Code violates the 14th Amendments State Action Clause as it violates the fundament
       right to contract. By violating the State Action Clause, the Defendants have committed
       yet another Federal Felony.
    5. Defendants the State of New York, Suffolk County, Andrews, Jung, Selleck, Bellone, and
       Nardelli violated Article 6, Sections 2 & 3 as the Codes and Statutes interfered with the
       Constitution and they are bound by Section 2 & 3 to not enforce any laws that violate the
       Constitution.


New York State Business Law Article 36-A, Section 771.1(f) Schedule of progress Payment.
New York States own law states the plaintiff was not subject to this provision. In the first
paragraph of the contract, it states that cost for a carpenter is $65 per hour, cost for a painter is
$55 per hour and that materials are the cost of the material plus a service fee of 20%. The
plaintiff had already purchase material for the job before contract signing. As stated in the New
York State business law below this exempted the plaintiff from subsection paragraph (f) and
paragraph (e) This is allowed by New York State Business Law 36-A 771 (g) If the contract
provides that the home improvement contractor will be paid on a specified hourly or time basis
for work that has been performed or charges for material that have been supplied prior to the
time payment is due, such payments for such work or materials shall not be deemed to be
progress payments for the purpose of paragraph (f) of this subdivision, and shall not be required
to be deposited in accordance with the provisions of paragraph (e) of this subdivision.
Additionally, this code violates the plaintiff Constitutional rights as follows.

   1. This law violates the 14th Amendments equal protection Clause. The only way this law
      would be Constitutional is if the client was required to put all of the funds into an escrow
      account contracted by the construction loan department of a bank and have the banks
      inspectors payout progress payments. There is as much if not more chance that the
      customer will defraud the contractor of the payment not cover by the deposit.
   2. It violates the 14th Amendment Due Process Clause Right to Contract. The right to
      contract is the right of two parties of majority to come to an agreement on service to be
      provide by one party to the other and the provision of those services. No form of
      Government in the United States can interfere with this right. This means they cannot tell
      the two parties what must be in a contract, period. What is in the contract is at the
      determination of the parties to the contract as long as it does not crime such as murder or
      robbery. This law interferes with the fundamental right of US citizens to contract with
      each other.
   3. Article 1 Section 10 provides that no state may pass an ex post facto Law or Law
      impairing the Obligation of Contracts this code impairs the right the obligation of
      contract as it is use as a defense for breaching a contract.
Case 2:21-cv-04815-JS-AYS Document 1 Filed 08/26/21 Page 25 of 33 PageID #: 25




    4. This Code violates the 14th Amendments State Action Clause as it violates the funclament
       right to contract. By violating the State Action Clause, the Defendants have committed
       yet another Federal Felony.
    5. Defendants the State of New York, Suffolk County, Andrews, Jung, Selleck, Bellone, and
       Nardelli violated Article 6, Sections 2 & 3 as the Codes and Statutes interfered with the
       Constitution and they are bound by Section 2 & 3 to not enforce any laws that violate the
       Constitution.


New York State Business Law Article 36-A Section 771.1 (h) This is another flat out lie. In
provision 9 as stated above the client could cancel at any time by giving the contractor 2 days to
fix the problem, so if they had a problem all they had to do was send a letter. They did not, in
fact they breach the contract and then try to extort the plaintiff use these unconstitutional codes.
Additionally, this law violates the plaintiff Constitutional rights as follows.

    1. Suffolk County tries to enforce this code but does not provide the Contractor with equal
       protection as they can be fined for cancelling the contract under Suffolk County Code,
       Chapter 563, Chapter 387, Section IO.A. This isa violation of the Equal Protection Clause
       of the 14th Amendment.
    2. Article 1 Section 10 provides that no state may pass an ex post facto Law or Law
       impairing the Obligation of Contracts this code impairs the right the obligation of
       contract as it is use as a defense for breaching a contract.
    3. This Code violates the 14th Amendments State Action Clause as it violates the fundament
       right to contract. By violating the State Action Clause, the Defendants have committed
       yet another Federal Felony.
    4. Defendants the State ofNew York, Suffolk County, Andrews, Jung, Selleck, Bellone, and
       Nardelli violated Article 6, Sections 2 & 3 as the Codes and Statutes interfered with the
       Constitution and they are bound by Section 2 & 3 to not enforce any laws that violate the
       Constitution.


New York State Business Law Article 3-A Section 71.a 4 (a) New York States own law states
the plaintiff was not subject to this provision. In the first paragraph of the contract, it states that
cost for a carpenter is $65 per hour, cost for a painter is $55 per hour and that materials are the
cost of the material plus a service fee of 20%. The plaintiff had already order material before the
contract was signed. As stated in the New York State business law below this exempted the
plaintiff from subsection paragraph (f) and paragraph (e) This is allowed by New York State
Business Law 36-A 771 (g) If the contract provides that the home improvement contractor will
be paid on a specified hourly or time basis for work that has been performed or charges for
material that have been supplied prior to the time payment is due, such payments for such work
or materials shall not be deemed to be progress payments for the purpose of paragraph (f) of this
subdivision, and shall not be required to be deposited in accordance with the provisions of
paragraph (e) of this subdivision. Additionally, this code violates the plaintiff Constitutional
rights as follows.

    1. This law violates the 14th Amendments equal protection Clause. The only way this law
       would be Constitutional is if the client was required to put all of the funds into an escrow
Case 2:21-cv-04815-JS-AYS Document 1 Filed 08/26/21 Page 26 of 33 PageID #: 26




         account contracted by the construction loan department of a bank and have the banks
         inspectors payout progress payments. There is as much if not more chance that the
         customer will defraud the contractor of the payment not cover by the deposit.
    2.   It violates the 14th Amendment Due Process Clause Right to Contract. The right to
         contract is the right of two parties of majority to come to an agreement on service to be
         provide by one party to the other and the provision of those services. No form of
         Government in the United States can interfere with this right. This means they cannot tell
         the two parties what must be in a contract, period. What is in the contract is at the
         determination of the parties to the contract as long as it does not crime such as murder or
         robbery. This law interferes with the fundamental right of US citizens to contract with
         each other.
    3.   Article 1 Section 10 provides that no state may pass an ex post facto Law or Law
         impairing the Obligation of Contracts this code impairs the right the obligation of
         contract as it is use as a defense for breaching a contract.
   4.    This Code violates the 14th Amendments State Action Clause as it violates the fundament
         right to contract. By violating the State Action Clause, the Defendants have committed
         yet another Federal Felony.
    5.   Defendants the State of New York, Suffolk County, Andrews, Jung, Selleck, Bellone, and
         Nardelli violated Article 6, Sections 2 & 3 as the Codes and Statutes interfered with the
         Constitution and they are bound by Section 2 & 3 to not enforce any laws that violate the
         Constitution.

Defendants the State of New York, Suffolk County, Andrews, Jung, Selleck, Bellone, and
Nardelli had already committed 15 felonies in violating the plaintiff's Constitutional rights. The
parts of the Constitution that were violated 18 times each were Article 1 Section 10, The 14th
Amendments Due Process Clause and State Action Clause. Additionally, the defendants violated
the 14th Amendments equal protection Clause six times and willfully did so when they were
bound by the Constitution under Article 6 Section 2 and violated their Oath of Office under
Section 3 18 times. Just the action by the Defendants in this case violates the Racketeer
Influenced and Corrupt Organization Act (RICO) as this is an ongoing scam to defraud the
Citizens of Suffolk County and the United States. This is better scene by looking at the exabits
that sow they try to defraud the plaintiff of $12,725.00 using Unconstitutional Codes and Law
and false charging their own Codes and Laws that they violated.

Additionally, their fraudulent application of the Law did not stop with this ongoing fraud. They
now are trying to use the Criminal Justices system to harass and violate the plaintiff's rights by
using the Unconstitutional Codes and Laws to bring criminal charges against the plaintiff. On
August 6, 2019, Defendant Timothy Sinis, The Suffolk County District Attorney filed criminal
charges through his assistant and codefendant Catherine Loeffler claiming the plaintiff did not
have a Suffolk County License and he failed to register for the Suffolk County Department of
Labor Licensing & Consumer Affairs Wall of Shame.

Both of these charges were illegal and violated the plaintiffs Constitutional Rights for the
following reasons.
Case 2:21-cv-04815-JS-AYS Document 1 Filed 08/26/21 Page 27 of 33 PageID #: 27




    1. The hearing held by the Suffolk County Department of Labor Licensing & Consumer
       Affairs was unconditional and violated the 6th Amendment as James Andrews was the
       complainant, the Judge, Jury and Executioner.
    2. The Suffolk County Department of Labor Licensing & Consumer Affairs violated their
       own Code by not issuing the plaintiff a license within 30 days after the filing of his
       application.
    3. All of the Suffolk County codes violated the Article 1 Section 10, The 14th Amendments
       Due Process Clause and State Action Clause of The United States Constitution.
The case was ACD on 12/16/2020 but should have been drop due to the fraudulent action of The
Suffolk County Department of Labor Licensing & Consumer Affairs not issuing the plaintiffs
license as called for in their own code. This action by the Suffolk County District Attorney was a
violation of the 5th Amendment. The DA insisted on ACD to prevent the plaintiff from bring suit
for false arrested and mulish prosecution.
As soon as this case was over the Southold Town Police called the plaintiff to ask him to tum
himself in that he was being charged with Grand Larceny in the 3rd degree. The Plaintiff ask the
so-called officer/detective for his badge number, but he refused. The plaintiff later found out his
name was Steven L. Hamed who is a defendant in this case. The plaintiff asked Hamed on what
basics he was making the charge which he also would not tell the plaintiff. Because the
complaints, Cora Fitzgerald and James Hall had tried to extort the funds from the plaintiff says
he had to put the funds in an escrow account and inform them where the account was the plaintiff
concluded this was the so-called basis of Harned compliant. The plaintiff informed Hamed that
he was committing a crime as the compliant was based on Unconstitutional Law and a violation
of the State ofNew York's Business Law. The laws the plaintiff was referring to were the 14th
Amendments Equal Protection Clause and New York State Business Law 36-A 771 (g) If the
contract provides that the home improvement contractor will be paid on a specified hourly or
time basis for work that has been performed or charges for material that have been supplied prior
to the time payment is due, such payments for such work or materials shall not be deemed to be
progress payments for the purpose of paragraph (f) of this subdivision, and shall not be required
to be deposited in accordance with the provisions of paragraph (e) of this subdivision.
The Plaintiff and Harned discussion got heated and Harned told the plaintiff that he would come
get him. The Plaintiff informed Harden that he was retired from the United States Air Force and
by his Oath of Office under Article 6 Section 3 of the Construction he was obligated to defend
the Constitution against all enemies and that he was violating his Oath that bounded him to the
Constitution and that he would be committing insurrection. The Plaintiff told Harden to read
Article 1 Section 8 Clause 15 which order the Plaintiff to execute the Laws of the Union,
suppress Insurrections and repel Invasions. The Plaintiff informed Harden that the definition of
enemies foreign and domestic was defined in Pub. L. 89-554, Sept. 6, 1966, 80 Stat. 424. The
coed stated a domestic enemy was protecting honest, self-responsible, hard-working citizens
within the nation from domestic lawbreakers who would use coercion, fraud, or force to deprive
others of life, liberty, and the pursuit of happiness and that was what he was doing by violating
the Constitution and New York State Law.
Case 2:21-cv-04815-JS-AYS Document 1 Filed 08/26/21 Page 28 of 33 PageID #: 28




Harned said he did not care about the Constitution, and he was coming to get the plaintiff. The
plaintiff told Harned that if he step one foot on his property it was the Plaintiff obligation under
his Oath and Constitutional Law to shoot him which was a power given to members of the
Military by the 5th Amendment. On January 15, 2021, Harned and about 25 Police Officers from
Southold, Riverhead, the Suffolk County Sheriffs, and the US Marshall Service who are all
defendants in this case. The Plaintiff order them to leave as they were committing Insurrections
and his Constitutional Authorly overrode any authority they felt they had, or Southold Town
Justice defendant Daniel Ross felt he had on top of the fact that the charge was a violation
Constitutional and New York State Law there forth the warrant was illegal. They did not obey
the order of a higher authority event with his identification being displayed. The whole group
broke and entered the Plaintiffs residences and assaulted a person with Constitutional authority
over them. After they assaulted the plaintiff and took him out in his pajama bleeding and bruised
and without his medication, they keep him at the police station and away from VA medical
attention for 12 hours. Defendant Daniel Ross released the plaintiff 5 hours later at 9am but
Harned and others from the Southold, Riverhead, the Suffolk County Sheriffs, and the US
Marshall Service went to a New York State Supreme Court Judge named Richard Ambro to
obtain a search warrant and temporary extreme risk protection order and search the plaintiff
home preventing the person that a VA doctor told to bring the plaintiff to the VA Hospital. The
US Marshall on the scene starched the phone from that person hand and spoke to the VA Doctor
who told him that he wanted the plaintiff at the hospital immediately. The officer did not comply
with the Doctors order so for the second time in one day these officers refused to comply with an
employee of the United States Government who had superior authority preventing medical care
for a 100% disable retired veteran.

After searching the plaintiff home illegally, as defendant Ambro is bound by the US Constitution
which states in Article 1, Section 8 Clause 16 that the only the Military through the Judge
Advocate General office and Uniform Code of Military Justice can govern solider in the
performance of their duty. Ambro set a hearing for one week later at the hearing the plaintiff
asked Hamed ifhe did not tell him that as a retired member of the Military, he had the obligation
to protect the country for domestic enemies and what he state to the plaintiff was a violation of
the Constitution and his oath and that it was through the authority given to him by the
Constitution that he told him if carried out his insurrection, Hamed answer was yes. The plaintiff
then told Ambro he lacked authority because he the plaintiff was a member of the United States
Military and by the Constitution only the JAG could discipline the plaintiff. He then showed
Ambro his DOD issued ID which clearly states he is not a civilian. Ambro state he did not care
about the Constitution the state of New York gave him authority, for the plaintiff to get a JAG to
tell him he could not. To which the plaintiff answer the Constitution already does and by not
knowing the law Ambro could not event set on the bench as he was in Bad Behavior. Ambro
then made his illegal ruling and through the plaintiff out of the people's court room. This is all
part of the court reports minutes but New York State Refused to supply the minutes to the
plaintiff. The Suffolk County Sheriff defendant Dr. Errol D. Toulon, Jr. illegally had the order
served on the plaintiff the evening of January 22, 2021.
Case 2:21-cv-04815-JS-AYS Document 1 Filed 08/26/21 Page 29 of 33 PageID #: 29




This case has been in Southold Justice Court since the day of the false arrest. The DA office has
misted their time to indite the plaintiff but dependent Daniel Ross refuses to dismiss the case
because he claims that Dependent Andrew M. Cuomo signed an executive order extending the
time for indictment because of Covid a clear violation of the 6th Amendment. On August 19 the
plaintiff attorney said the defendant Tracy Hoffinan ADA said she would not drop the case
because of the New York State General Business Law, Article 36-A, Section 771.1 (e) pursuant
to NYS Lien Law section 71-a. yet this violates 14th Amendments Equal Protection Clause as it
only protect the consumer and New York State Business Law 36-A 771 (g) If the contract
provides that the home improvement contractor will be paid on a specified hourly or time basis
for work that has been performed or charges for material that have been supplied prior to the
time payment is due, such payments for such work or materials shall not be deemed to be
progress payments for the purpose of paragraph (f) of this subdivision, and shall not be required
to be deposited in accordance with the provisions of paragraph (e) of this subdivision. Defendant
Tracy Hoffinan has offered the plaintiff to pursue Veterans Court. She is claiming that the
plaintiffs none compliance with a law that New York States own Law say he does not have to
comply with is a clear indication he is guilty of fraud. This is a clear attempt to protect the
defendants from RICO violation they are all part of mention above. The defendants continue to
violate the following Constitution right of the plaintiff.

   1.   Article 1 Section 10 of the US Constitution.
   2.   The 4 th Amendment of the US Constitution.
   3.   The 5th Amendment of the US Constitution
   4.   The 6 th Amendment of the US Constitution
   5.   The 14th Amendment of the US Constitution Equal Protection Clause, States Action
        Clause and Due Process Clause.
   6.   The have violate the plaintiffs privileges under Article 1, Section 8 Clauses 15 & 16.
   7.   They have violated Article 6 Section 2 & 3 making their action insurrection.
   8.   This Code violates the 14th Amendments State Action Clause as it violates the fundament
        right to contract. By violating the State Action Clause, the Defendants have committed
        another Federal Felony.
   9.   Defendants the United States Marshall Service, The State ofNew York, Suffolk County,
        The Town of Southold, The Town of Riverhead, Daniel Ross, Richard Ambro, Andrews,
        Jung, Selleck, Bellone, Nardelli, Southold Town Police, Riverhead Town Police, The
        Suffolk County Sheriff, Dr. Errol D. Toulon, Jr., Steven L. Harned, Suffolk County DA
        Office, Timothy Sinis, Catherine Loeffler, Andrew M. Cuomo, Unknown Police
        Personal, Tracy Hoffinan violated Article 6, Sections 2 & 3 as the Codes and Statutes
        interfered with the Constitution and they are bound by Section 2 & 3 to not enforce any
        laws that violate the Constitution.

In a further attempt to deprive the plaintiff of his Constitutional Rights to Life, Liberty and
Happiness the State ofNew York through its SBA sponsored Small Business Development
Corporation promised the plaintiff a $2 million EIDI loan for a business he was developing after
they cause his construction company to go bankrupt and then reneged. Based on the guarantee
given by the Stony Brook University SBDC the plaintiff hired about ten people to move the
Case 2:21-cv-04815-JS-AYS Document 1 Filed 08/26/21 Page 30 of 33 PageID #: 30




project along. The SBA then reneged on the loan. The plaintiff appealed the decision as it was
based on items that accrued because of his untreated injuries from Military service, which the
VA took responsibility for. During this time the plaintiff did not have the funds to pay his
employee so he showed them what was going on and agree to pay them as soon as he could
resolve the issue and give them stock in the meantime for staying with the company. They all
agreed. Within two days they all resigned and one of them named Michael D. Newgren was the
leader of lets take plaintiff to the DA. Newgren made threats against the plaintiff that he was a
former editor of both Newsday and the Daily News, and he had friends there and he would have
them destroy the plaintiff and his business.

The plaintiff was contacted by 3 different people from the Federal Labor Bureau but after show
the documents and the contractual agreement to wait until the matter with the SBA was settled
the attorney for the Federal Labor Bureau agreed with the plaintiff and dropped the case.
Newgren then contacted a friend of his he knows from his days at Newsday and the Daily News
named Thomas McLaughlin. McLaughlin is a retired Nassau County Cop who now works for
the Suffolk DA office as an Investigator. McLaughlin went to ADA Shaun McCready who sent a
subpoena demanding personal information and records that he did not have a legal reason to
obtain. The plaintiff refused to provide anything and told McLaughlin and his partner Dennis
Marcel that what they were doing violated the Constitution of the United States Article 1,
Section 10, and 14th Amendment Section 1 Due Process Clause, as well as their Oath of Office
under Article 6 Section 2 & 3. The plaintiff sent McLaughlin a copy of these parts of the
Constitution. McLaughan answer was he went by New York States Law and did not believe in
all of this stuff, meaning the provision of the Constitution.

Several weeks later McLaughan called the plaintiff and asked if he could meet him some place as
they went to New York State Judge Timothy Mazzei and got a court order. The plaintiff told
McLaughlin that Timothy Mazzei did not have the authority as New York State Law interfered
with the Constitution there forth it was unenforceable by Article 1, Section 10, the State Action
Clause and the Due Process Clause of the 14th and Amendment and the Article 6 Section 2
voided the New York Statue as the only law in this Country is the Constitution. McLaughlin
again stated he did not care what the Constitution said, and he was going to sever it. The plaintiff
told him that by the Constitution he had the right and the obligation to arrested him and that he
would and if he or Marcel resisted, he would use the necessary force required. About a week
later Marcel showed up at the plaintiffs home possessing as an Amazon deliver person and when
the plaintiff opened the door Marcel said you been served. The plaintiff then told Marcel he was
under arrest for violating the Constitution. Marcel fought with the plaintiff resting arrest by a
superior agent of the United States Government. Marcel and McLaughlin left. The plaintiff
refused to provide anything.

Several weeks later Marcel and McLaughlin came to the office of a business the plaintiff owns
25% of and left an order to show cause which claim that the plaintiff was running a scam to
defraud and failed to pay the employees according to New York Law but did not take one look at
Federal Law or the renegade promises of the State ofNew York. At the hearing the plaintiff told
the Timothy Mazzei that he was bound by Article 6 Sections 2 & 3 to drop the subpoena because
Case 2:21-cv-04815-JS-AYS Document 1 Filed 08/26/21 Page 31 of 33 PageID #: 31




New York State Law conflicted with Article 1, Section 10, the 14th Amendments Due Process
Clause and the Equal Protection Clause. The plaintiff had also filed with this Court before this,
but the process server lied about having served the papers on the defendants and the Court said
that the plaintiff could refile if the time ran out. At the time of the hearing there was a case filed
by the plaintiff against Timothy Mazzei. The plaintiff asked him to recuse himself due to the
conflict of interest and he refused. He like the other agent of New York State told the plaintiff he
did not care what the Constitution said.
The plaintiff sent McLaughlin the company tax returns for 2019 and 2020 and the receive a
lawsuit brough by Michael D. Newgren in the State of Tennessee and that the plaintiff owed him
personally $10,380.55. The contract with Newgren was in the name of the corporation not the
plaintiff and by the contract and other documentation the most that could have been owed to
Newgen was $2,400.00. The plaintiff sent a letter to the Division of Business Services
Department of State, State of Tennessee, 312 Rosa L. Parks Ave, 6th Fl, Nashville, TN 37243-
1102 with the documentation to prove that Newgren was trying to defraud him. And filed a case
against Newgren for fraud and filing a false case. The case number is 2093082. The plaintiff sent
this documentation to McLaughlin who sent an email to the plaintiff that sated the following.

"Mr. Wilson:

Thanks for the information you sent via e-mail, but I think it's time that you have your attorney
contact ADA McCready at 631-853-6042 to discuss this case and how you want to proceed.

It is in your best interests to have your attorney contact ADA McCready at his earliest
convenience.

Inv. McLaughlin"

The plaintiff reply was as follows:


Do you understand that the United States Constitution overrides state Law and voids all state law
that violets the Constitution?

Do you understand that you the DA, the Judge are bound by the Constitution and to violate that
Oath is a Federal Crime?

Do you understand that a state can regulate prices but not a contract?

Do you understand that these were contracts and the people agreed to amendment to the contract
that stated they would wait to get paid until the default ofNew York States on a promised $2
million loan was settled and that is in Federal Court now, along with you?

Tell this ADA to read the 14th Amendment to the US Constitution due-process Clause and the
State Action Clause and then read the United States Supreme Court case law on the Subject.
There have been 45 cases on this law and 42 of them have been against the State ofNew York
and they have lost every case.
Case 2:21-cv-04815-JS-AYS Document 1 Filed 08/26/21 Page 32 of 33 PageID #: 32




You do understand that under Article I Section 8 P-15 of the United States Constitution I have
Constitutional authority of enforcement of all laws in the Union. You were shown my ID that
stated I am not a civilian and that it was a DOD ID Card. Your action is a Federal Crime.

You can reply to this email that you do or do not understand that this is the law of the land and
the Constitution is the Supreme law of the land and cannot be violated or we will take a none
reply as an affirmative answer and that you, your partner, the ADA and Judge believe all of you
are above the law and willfully violate Article 6 Section 3 none as the Oath Clause and Article 6
Section 2 the Supremacy Clause and are attempting to enforce an illegal States Statute involution
of the 14th Amendments State Action Clause and due-process Clause.

Do not rested again.

McLaughlin never replied.

Marcel and McLaughlin have been going to the plaintiff employees homes and harassing them.
They have event went to North Carolina to harass an employee. They have gone to the home of a
handyman that help the Marcel and McLaughlin from time to time to harass him. They have
gone to plaintiff landlord to harass him on August 23, 2021. They have told all of these people
the plaintiff was a criminal and asked for personal information about me. One of the employees
who has stay with the plaintiff through all of this told Marcel and McLaughlin that all of the
people who have brought this case agreed to wait for their money and then reneged. She told
them that all felt they could get big money from me and started the next day after they quite
event after they were giving the documentation to see it was not something the plaintiff
attempted it was the government that promised and screw the plaintiff.

Cora Fitzgerald one of the complaints that caused all of this is the Treasury or accountant for the
Suffolk County Democratic Party and because of the unwillingness of the defendant to follow
the Constitution and since they are all Democratic it fells politically motivated.
Case 2:21-cv-04815-JS-AYS Document 1 Filed 08/26/21 Page 33 of 33 PageID #: 33




You do understand that under Article 1 Section 8 P-15 of the United States Constitution I have
Constitutional authority of enforcement of all laws in the Union. You were shown my ID that
stated I am not a civilian and that it was a DOD ID Card. Your action is a Federal Crime.

You can reply to this email that you do or do not understand that this is the law of the land and
the Constitution is the Supreme law of the land and cannot be violated or we will take a none
reply as an affirmative answer and that you, your partner, the ADA and Judge believe all of you
are above the law and willfully violate Article 6 Section 3 none as the Oath Clause and Article 6
Section 2 the Supremacy Clause and are attempting to enforce an illegal States Statute involution
of the 14th Amendments State Action Clause and due-process Clause.

Do not rested again.

McLaughlin never replied.

Marcel and McLaughlin have been going to the plaintiff employees homes and harassing them.
They have event went to North Carolina to harass an employee. They have gone to the home of a
handyman that help the Marcel and McLaughlin from time to time to harass him. They have
gone to plaintiff landlord to harass him on August 23, 2021. They have told all of these people
the plaintiff was a criminal and asked for personal information about me. One of the employees
who has stay with the plaintiff through all of this told Marcel and McLaughlin that all of the
people who have brought this case agreed to wait for their money and then reneged. She told
them that all felt they could get big money from me and started the next day after they quite
event after they were giving the documentation to see it was not something the plaintiff
attempted it was the government that promised and screw the plaintiff.

Cora Fitzgerald one of the complaints that caused all of this is the Treasury or accountant for the
Suffolk County Democratic Party and because of the unwillingness of the defendant to follow
the Constitution and since they are all Democratic it fells politically motivated.
